DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office correspondence is in response to the application filed on 01/14/2022. 
Claims 1 - 20 are pending.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Thomsen et al. (Pub No: 2020/0265329 A1) in view of Pace et al. (Pub No: US 2003/0084134 A1 )

Regarding claim 1. Thomsen teaches a method for providing an end-to-end asset hierarchy by using at least one model, the method being implemented by at least one processor, the method (Thomsen [0132] and [0112] Fig 5 and 10, AI engine component 514, one or more processors 518, and memory 520 where the model definitions 1002 can define, as nodes of the hierarchy, hierarchical elements of an industrial asset or collection of assets ) comprising:
identifying, by the at least one processor, asset data in at least one networked environment, the asset data including dependency data corresponding to at least one asset (Thomsen [0132] and [0269] depend on the asset and plant models that are invoked in different asset models 422 for example, a production asset model (such as production model 1102 of Figure. 11) When a user accesses application server system 502 to invoke a view of the system, the asset associated with the user can be invoked, and the presentation component 508 can construct the data presentation based on the user- or role-specific model where the user's identity can be cross-referenced with a role database maintained on the application server system, and the asset and/or plant model(s) associated with that user role (e.g., operator, engineer, plant manager, OEM, etc.) interpreted as the asset data including dependency data corresponding to at least one asset where the environment 4510 for implementing various aspects includes a computer 4512. The computer 4512 includes a processing unit 4514, a system memory 4516, and a system bus 4518. The processing unit 4514 can be any of various available processors) ;
mapping, by the at least one processor using the at least one model, the at least one asset with at least one from among a corresponding dependent asset and a corresponding dependent service based on the asset data (Thomsen [0168] and [0170] industrial asset (or group of assets) can also be developed using the same model configuration application 2502. Model configuration application 2502 allows the user map or link properties of the mechanical model 2304 (e.g., torques, accelerations, flow rates, currents, etc.) as shown in Figure 4 interpreted as mapping, by the at least one processor using the at least one model, the at least one asset where the processor to corresponding properties of the asset model 422 via reference to the relevant BIDTs 322. In this regard, the BIDTs represent a common nomenclature shared by the asset model 422 (serving as an automation model of the asset) and the mechanical model 2304 that allows properties of the industrial asset (measured and contextualized automation values) to be easily mapped or linked between the two models where depending on the type of application performed by the digital twin 2306, during operation of the industrial asset);
generating, by the at least one processor, at least one asset hierarchy based on a result of the mapping (Thomsen [0112] and [0152 ] generate and render suitable configuration screens on client device 1004 that guide the user through the process of defining these asset models 422 as shown in Figure 4 interpreted as generating, by the at least one processor, by the at least one processor for their own industrial applications where the model definitions 1002 can define, as nodes of the hierarchy where industrial assets, industrial equipment or devices that make up an industrial asset and map selected BIDT data tags to respective elements of the hierarchy interpreted as asset hierarchy based on a result of the mapping) .
Thomsen does not teach compiling, by the at least one processor, the identified asset data; and storing, by the at least one processor, the generated at least one asset hierarchy in at least one repository.
However Pace teaches compiling, by the at least one processor, the identified asset data (Pace [0391] and [0415] digital asset 240 is to send the Java source code statements for the logic digital asset to the target environment and executed by a Java runtime compiler specific to a particular execution environment and target environments are different (for example, Solaris and Windows), then a transform is effected by means of the two Java Runtime Compiler instances, identified in a computing environment when two successive reads of the asset 500 in a distributed application environment (e.g., with a client/server with processor software application), a volatile asset 510 );
storing, by the at least one processor, the generated at least one asset hierarchy in at least one repository (Pace [0074] and [0327] executed by one or more central processing units (CPUs) data may include any type of data structure including that data stored in a relational database, an object-oriented database, serialized objects, hierarchical database . The UML diagram shows in the Figure 5 the inheritance hierarchy of an asset 500 interpreted as one asset hierarchy in at least one repository ).
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify Thomsen by incorporating the teachings of Pace.
Doing so detects a fault when an asset deployed on a local node attempts to access a resource on a remote node. The resource causing fault is termed as a database interface fault, when the resource is not defined in the directory. The fault is determined whether it is at one of a server fault and an object fault if the fault fails to be the database interface fault.



Regarding claim 2. Thomsen and Pace teach the method of claim 1, and Thomsen further teaches comprising:
mapping, by the at least one processor using the at least one model, the at least one new asset with at least one from among a corresponding new dependent asset and a corresponding new dependent service based on the new asset data(Thomsen [0168] and [0170] industrial asset (or group of assets) can also be developed using the same model configuration application 2502. Model configuration application 2502 allows the user map or link properties of the mechanical model 2304 (e.g., torques, accelerations, flow rates, currents, etc.) as shown in Figure 4 interpreted as mapping, by the at least one processor using the at least one model, the at least one asset where the processor to corresponding properties of the asset model 422 via reference to the relevant BIDTs 322. In this regard, the BIDTs represent a common nomenclature shared by the asset model 422 (serving as an automation model of the asset) and the mechanical model 2304 that allows properties of the industrial asset (measured and contextualized automation values) to be easily mapped or linked between the two models where depending on the type of application performed by the digital twin 2306, during operation of the industrial asset);; and
updating, by the at least one processor in the at least one repository, the generated at least one asset hierarchy with the mapping of the at least one new asset(Thomsen [0112] and [0152 ] generate and render suitable configuration screens on client device 1004 that guide the user through the process of defining these asset models 422 as shown in Figure 4 interpreted as generating, by the at least one processor, by the at least one processor for their own industrial applications where the model definitions 1002 can define, as nodes of the hierarchy where industrial assets, industrial equipment or devices that make up an industrial asset and map selected BIDT data tags to respective elements of the hierarchy interpreted as asset hierarchy based on a result of the mapping).
Thomsen does not teach receiving, by the at least one processor, an indication that at least one new asset has been deployed in the at least one networked environment; and 
compiling, by the at least one processor, new asset data corresponding to the at least one new asset.
However Pace teaches receiving, by the at least one processor, an indication that at least one new asset has been deployed in the at least one networked environment (Pace [0034] and [0126] receiving data from one or more processors to identify a base execution environment on one or more target computers, the base execution environment being required to execute the digital asset on a respective target computer, in which the base execution environment includes zero or more other digital assets deployed) ;
compiling, by the at least one processor, new asset data corresponding to the at least one new asset(Pace [0391] and [0415] digital asset 240 is to send the Java source code statements for the logic digital asset to the target environment and executed by a Java Runtime Compiler specific to a particular execution environment and target environments are different (for example, Solaris and Windows), then a transform is effected by means of the two Java Runtime Compiler instances, identified in a computing environment when two successive reads of the asset 500 may return different results according to one embodiment of the present invention. In a distributed application environment (e.g., with a client/server with processor software application), a volatile asset 510 ).
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify Thomsen by incorporating the teachings of Pace.
Doing so detects a fault when an asset deployed on a local node attempts to access a resource on a remote node. The resource causing fault is termed as a database interface fault, when the resource is not defined in the directory. The fault is determined whether it is at one of a server fault and an object fault if the fault fails to be the database interface fault.

Regarding claim 3. Thomsen and Pace teach the method of claim 1, and Thomsen further teaches comprising:
receiving, by the at least one processor via a graphical user interface, at least one request, the at least one request relating to an end-to-end dependency data inquiry corresponding to at least one different asset (Thomsen [0132] and [0112] Fig 5 and 10, AI engine component 514, one or more processors 518, and memory 520 where the model definitions 1002 can define, as nodes of the hierarchy, hierarchical elements of an industrial asset or collection of assets ) ;
identifying, by the at least one processor in the at least one repository, information relating to the at least one different asset in the at least one asset hierarchy(Thomsen [0132] and [0269] depend on the asset and plant models that are invoked in different asset models 422 for example, a production asset model (such as production model 1102 of Figure. 11) When a user accesses application server system 502 to invoke a view of the system, the asset associated with the user can be invoked, and the presentation component 508 can construct the data presentation based on the user- or role-specific model where the user's identity can be cross-referenced with a role database maintained on the application server system, and the asset and/or plant model(s) associated with that user role (e.g., operator, engineer, plant manager, OEM, etc.) interpreted as the asset data including dependency data corresponding to at least one asset where the environment 4510 for implementing various aspects includes a computer 4512. The computer 4512 includes a processing unit 4514, a system memory 4516, and a system bus 4518. The processing unit 4514 can be any of various available processors); and
displaying, by the at least one processor via the graphical user interface, the identified information in response to the at least one request (Thompson [0175] and [0185] data display presentations to authorized client devices that interface with the system ).

Regarding claim 4. Thomsen and Pace teach the method of claim 1, and Thomsen further teaches wherein compiling the identified asset data further comprises:
parsing, by the at least one processor, the identified asset data to detect at least one component file (Thomsen [0181] and [0190] analysis component 512 can predict this future asset behavior based on learned trends of asset behavior as a function of various asset conditions or states as shown in Figure 4 interpreted as the identified asset data to detect at least one component file, identified based on mining of the historical BIDT data ); and
automatically associating, by the at least one processor, each of the at least one component file with an identifier tag that corresponds to the at least one asset(Thomsen [0168] and [0170] industrial asset (or group of assets) can also be application 2502 allows the user map or link properties of the mechanical model 2304 (e.g., torques, accelerations, flow rates, currents, etc.) as shown in Figure 4 interpreted as automatically associating, by the at least one processor, each of the at least one component file with an identifier tag where the processor to corresponding properties of the asset model 422 via reference to the relevant BIDTs 322. In this regard, the BIDTs represent a common nomenclature shared by the asset model 422).

Regarding claim 5. Thomsen and Pace teach the method of claim 1, and Thomsen further teaches comprising:
identifying, by the at least one processor using the at least one model, at least one terminal asset that is projected to be decommissioned based on a time parameter and the asset data(Thomsen [0097] and [0145] defined time interval can automatically close upon completion of the data transfer or when the expiration time has elapsed interpreted as projected to be decommissioned based on a time parameter and the asset data ); and
updating, by the at least one processor, the at least one asset hierarchy with the identified at least one terminal asset (Thomsen [0112] and [0152 ] generate and render suitable configuration screens on client device 1004 that guide the user through the process of defining these asset models 422 as shown in Figure 4 interpreted as updating, by the at least one processor, the at least one asset hierarchy with the identified at least one terminal asset).

Regarding claim 6. Thomsen and Pace teach the method of claim 1, and Thomsen further teaches wherein the at least one asset includes at least one from among a network infrastructure asset (Thomsen [0141] and [0147] network infrastructure with industrial asset, collection of assets, or industrial application).

Regarding claim 7. Thomsen and Pace teach the method of claim 1, and Thomsen further teaches wherein the at least one model corresponds to at least one from among an application dependencies model (Thomsen [0114] and [0132] industrial application, multiple asset models which depend on the asset plant models interpreted as application dependencies model)

Regarding claim 8. Thomsen and Pace teach the method of claim 1, and Thomsen further teaches wherein the at least one model includes at least one from among a machine learning model ( Thomsen [0255 ] AI-based learning algorithms to the simulation results and, based on results of this analysis, modify the digital twin as needed to bring the model).

Regarding claim 9. Thomsen and Pace teach the method of claim 1, and Thomsen further teaches wherein the at least one asset hierarchy includes a graphical representation of at least one connection between a plurality of assets in the networked environment to enable visualization of at least one relationship between each of the plurality of assets(Thomsen [0185] and [0222] visual representation of the physical layout of the area represented by a VR presentation. For example, a plant model 2818 for a given industrial area (e.g., a production area, a work cell, an assembly line, etc.) can define graphical representations of the industrial assets—including machines, conveyors, control cabinets, and/or industrial devices—located within that area, as well as the physical relationships between these industrial assets).

Regarding claim 10. Thomsen teaches a computing device configured to implement an execution of a method for providing an end-to-end asset hierarchy by using at least one model, the computing device comprising: a processor(Thomsen [0132] Fig 5 and 10) ;
 a memory(Thomsen [0132] and [0112] Fig 5 and 10); and a communication interface coupled to each of the processor and the memory(Thomsen [0132] and [0112] Fig 5 and 10, AI engine component 514, one or more processors 518, and memory 520 where the model definitions 1002 can define, as nodes of the hierarchy, hierarchical elements of an industrial asset or collection of assets ), wherein the processor is configured to:
 identify asset data in at least one networked environment, the asset data including dependency data corresponding to at least one asset(Thomsen [0132] and [0269] depend on the asset and plant models that are invoked in different asset models 422 for example, a production asset model (such as production model 1102 of Figure. 11) When a user accesses application server system 502 to invoke a view of the system, the asset associated with the user can be invoked, and the presentation component 508 can construct the data presentation based on the user- or role-specific model where the user's identity can be cross-referenced with a role database maintained on the application server system, and the asset and/or plant model(s) associated with that user role (e.g., operator, engineer, plant manager, OEM, etc.) interpreted as the asset data including dependency data corresponding to at least one asset where the environment 4510 for implementing various aspects includes a computer 4512. The computer 4512 includes a processing unit 4514, a system memory 4516, and a system bus 4518. The processing unit 4514 can be any of various available processors) ;; 
map, by using the at least one model, the at least one asset with at least one from among a corresponding dependent asset and a corresponding dependent service based on the asset data(Thomsen [0168] and [0170] industrial asset (or group of assets) can also be developed using the same model configuration application 2502. Model configuration application 2502 allows the user map or link properties of the mechanical model 2304 (e.g., torques, accelerations, flow rates, currents, etc.) as shown in Figure 4 interpreted as mapping, by the at least one processor using the at least one model, the at least one asset where the processor to corresponding properties of the asset model 422 via reference to the relevant BIDTs 322. In this regard, the BIDTs represent a common nomenclature shared by the asset model 422 (serving as an automation model of the asset) and the mechanical model 2304 that allows properties of the industrial asset (measured and contextualized automation values) to be easily mapped or linked between the two models where depending on the type of application performed by the digital twin 2306, during operation of the industrial asset);; 
generate at least one asset hierarchy based on a result of the mapping(Thomsen [0112] and [0152 ] generate and render suitable configuration screens on client device 1004 that guide the user through the process of defining these asset models 422 as shown in Figure 4 interpreted as generating, by the at least one processor, by the at least one processor for their own industrial applications where the model definitions 1002 can define, as nodes of the hierarchy where industrial assets, industrial equipment or devices that make up an industrial asset and map selected BIDT data tags to respective elements of the hierarchy interpreted as asset hierarchy based on a result of the mapping) ..
Thomsen does not teach compile the identified asset data; and store the generated at least one asset hierarchy in at least one repository.
However Pace teaches compile the identified asset data(Pace [0391] and [0415] digital asset 240 is to send the Java source code statements for the logic digital asset to the target environment and executed by a Java Runtime Compiler specific to a particular execution environment and target environments are different (for example, Solaris and Windows), then a transform is effected by means of the two Java Runtime Compiler instances, identified in a computing environment when two successive reads of the asset 500 may return different results according to one embodiment of the present invention. In a distributed application environment (e.g., with a client/server with processor software application), a volatile asset 510 );; and
 store the generated at least one asset hierarchy in at least one repository(Pace [0074] and [0327] executed by one or more central processing units (CPUs) data may include any type of data structure including that data stored in a relational database, an object-oriented database, serialized objects, hierarchical database . The UML diagram shows in the Figure 5 the inheritance hierarchy of an asset 500 interpreted as one asset hierarchy in at least one repository ).
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify Thomsen by incorporating the teachings of Pace.
Doing so detects a fault when an asset deployed on a local node attempts to access a resource on a remote node. The resource causing fault is termed as a database interface fault, when the resource is not defined in the directory. The fault is determined whether it is at one of a server fault and an object fault if the fault fails to be the database interface fault..

Regarding claim 11. Thomsen and Pace teach the computing device of claim 10, and Thomsen further teaches wherein the processor is further configured to: 
map, by using the at least one model, the at least one new asset with at least one from among a corresponding new dependent asset and a corresponding new dependent service based on the new asset data(Thomsen [0168] and [0170] industrial asset (or group of assets) can also be developed using the same model configuration application 2502. Model configuration application 2502 allows the user map or link properties of the mechanical model 2304 (e.g., torques, accelerations, flow rates, currents, etc.) as shown in Figure 4 interpreted as map, by using the at least one model, the at least one new asset with at least one from among a corresponding new dependent asset and a corresponding new dependent service based on the new asset data, the at least one asset where the processor to corresponding properties of the asset model 422 via reference to the relevant BIDTs 322.);; and
update, in the at least one repository, the generated at least one asset hierarchy with the mapping of the at least one new asset(Thomsen [0112] and [0152 ] generate and render suitable configuration screens on client device 1004 that guide the user through the process of defining these asset models 422 as shown in Figure 4 interpreted as updating, by the at least one processor, the at least one asset hierarchy with the identified at least one terminal asset).
Thomsen does not teach receive an indication that at least one new asset has been deployed in the at least one networked environment; and compile new asset data corresponding to the at least one new asset
However Pace teaches receive an indication that at least one new asset has been deployed in the at least one networked environment(Pace [0034] and [0126] receiving data from one or more processors to identify a base execution environment on one or more target computers, the base execution environment being required to execute the digital asset on a respective target computer, in which the base execution environment includes zero or more other digital assets deployed); 
compile new asset data corresponding to the at least one new asset (Pace [0391] and [0415] digital asset 240 is to send the Java source code statements for the logic digital asset to the target environment and executed by a Java Runtime Compiler specific to a particular execution environment and target environments are different (for example, Solaris and Windows), then a transform is effected by means of the two Java Runtime compiler instances, identified in a computing environment when two successive reads of the asset 500 may return different results interpreted as compile new asset data corresponding to the at least one new asset ).
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify Thomsen by incorporating the teachings of Pace.
Doing so detects a fault when an asset deployed on a local node attempts to access a resource on a remote node. The resource causing fault is termed as a database interface fault, when the resource is not defined in the directory. The fault is determined whether it is at one of a server fault and an object fault if the fault fails to be the database interface fault.

Regarding claim 12. Thomsen and Pace teach the computing device of claim 10, and Thomsen further teaches wherein the processor is further configured to:
receive, via a graphical user interface, at least one request, the at least one request relating to an end-to-end dependency data inquiry corresponding to at least one different asset(Thomsen [0132] and [0112] Fig 5 and 10, AI engine component 514, one or more processors 518, and memory 520 where the model definitions 1002 can define, as nodes of the hierarchy, hierarchical elements of an industrial asset or collection of assets );
identify, in the at least one repository, information relating to the at least one different asset in the at least one asset hierarchy(Thomsen [0132] and [0269] depend on the asset and plant models that are invoked in different asset models 422 for example, a production asset model (such as production model 1102 of Figure. 11) When a user accesses application server system 502 to invoke a view of the system, the asset associated with the user can be invoked, and the presentation component 508 can construct the data presentation based on the user- or role-specific model where the user's identity can be cross-referenced with a role database maintained on the application server system, and the asset and/or plant model(s) associated with that user role (e.g., operator, engineer, plant manager, OEM, etc.) interpreted as the asset data including dependency data corresponding to at least one asset where the environment 4510 for implementing various aspects includes a computer 4512. The computer 4512 includes a processing unit 4514, a system memory 4516, and a system bus 4518. The processing unit 4514 can be any of various available processors); and
display, via the graphical user interface, the identified information in response to the at least one request(Thompson [0175] and [0185] data display presentations to authorized client devices that interface with the system interpreted as display, via the graphical user interface, the identified information in response).

Regarding claim 13. Thomsen and Pace teach the computing device of claim 10, and Thomsen further teaches wherein, to compile the identified asset data, the processor is further configured to:
parse the identified asset data to detect at least one component file(Thomsen [0181] and [0190] analysis component 512 can predict this future asset behavior based on learned trends of asset behavior as a function of various asset conditions or states as shown in Figure 4 interpreted as the identified asset data to detect at least one component file, identified based on mining of the historical BIDT data ); and
automatically associate each of the at least one component file with an identifier tag that corresponds to the at least one asset(Thomsen [0168] and [0170] industrial asset (or group of assets) can also be application 2502 allows the user map or link properties of the mechanical model 2304 (e.g., torques, accelerations, flow rates, currents, etc.) as shown in Figure 4 interpreted as automatically associating, by the at least one processor, each of the at least one component file with an identifier tag where the processor to corresponding properties of the asset model 422 via reference to the relevant BIDTs 322. In this regard, the BIDTs represent a common nomenclature shared by the asset model 422)..

Regarding claim 14. Thomsen and Pace teach the computing device of claim 10, and Thomsen further teaches wherein the processor is further configured to:
identify, by using the at least one model, at least one terminal asset that is projected to be decommissioned based on a time parameter and the asset data (Thomsen [0097] and [0145] defined time interval can automatically close upon completion of the data transfer or when the expiration time has elapsed interpreted as projected to be decommissioned based on a time parameter and the asset data ); and
update the at least one asset hierarchy with the identified at least one terminal asset(Thomsen [0112] and [0152 ] generate and render suitable configuration screens on client device 1004 that guide the user through the process of defining these asset models 422 as shown in Figure 4 interpreted as updating, by the at least one processor, the at least one asset hierarchy with the identified at least one terminal asset)...

Regarding claim 15. Thomsen and Pace teach the computing device of claim 10, and Thomsen further teaches wherein the at least one asset includes at least one from among a network infrastructure asset(Thomsen [0141] and [0147] network infrastructure with industrial asset, collection of assets, or industrial application).

Regarding claim 16. Thomsen and Pace teach the computing device of claim 10, and Thomsen further teaches wherein the at least one model corresponds to at least one from among a an application dependencies model(Thomsen [0114] and [0132] industrial application, multiple asset models which depend on the asset plant models interpreted as application dependencies model)

Regarding claim 17. Thomsen and Pace teach the computing device of claim 10, and Thomsen further teaches wherein the at least one model includes at least one from among a machine learning model( Thomsen [0255 ] AI-based learning algorithms to the simulation results and, based on results of this analysis, modify the digital twin as needed to bring the model).

Regarding claim 18. Thomsen and Pace teach the computing device of claim 10, and Thomsen further teaches wherein the at least one asset hierarchy includes a graphical representation of at least one connection between a plurality of assets 
in the networked environment to enable visualization of at least one relationship between each of the plurality of assets(Thomsen [0185] and [0222] visual representation of the physical layout of the area represented by a VR presentation. For example, a plant model 2818 for a given industrial area (e.g., a production area, a work cell, an assembly line, etc.) can define graphical representations of the industrial assets—including machines, conveyors, control cabinets, and/or industrial devices—located within that area, as well as the physical relationships between these industrial assets).

Regarding claim 19. Thomsen teaches a non-transitory computer readable storage medium storing instructions for providing an end-to-end asset hierarchy by using at least one model, the storage medium comprising executable code which, when executed by a processor, causes the processor(Thomsen [0132] and [0112] Fig 5 and 10, AI engine component 514, one or more processors 518, and memory 520 where the model definitions 1002 can define, as nodes of the hierarchy, hierarchical elements of an industrial asset or collection of assets ) to:
identify asset data in at least one networked environment, the asset data including dependency data corresponding to at least one asset(Thomsen [0132] and [0269] depend on the asset and plant models that are invoked in different asset models 422 for example, a production asset model (such as production model 1102 of Figure. 11) When a user accesses application server system 502 to invoke a view of the system, the asset associated with the user can be invoked, and the presentation component 508 can construct the data presentation based on the user- or role-specific model where the user's identity can be cross-referenced with a role database maintained on the application server system, and the asset and/or plant model(s) associated with that user role (e.g., operator, engineer, plant manager, OEM, etc.) interpreted as the asset data including dependency data corresponding to at least one asset where the environment 4510 for implementing various aspects includes a computer 4512. The computer 4512 includes a processing unit 4514, a system memory 4516, and a system bus 4518. The processing unit 4514 can be any of various available processors);
map, by using the at least one model, the at least one asset with at least one from among a corresponding dependent asset and a corresponding dependent service based on the asset data(Thomsen [0168] and [0170] industrial asset (or group of assets) can also be developed using the same model configuration application 2502. Model configuration application 2502 allows the user map or link properties of the mechanical model 2304 (e.g., torques, accelerations, flow rates, currents, etc.) as shown in Figure 4 interpreted as mapping, by the at least one processor using the at least one model, the at least one asset where the processor to corresponding properties of the asset model 422 via reference to the relevant BIDTs 322. In this regard, the BIDTs represent a common nomenclature shared by the asset model 422 (serving as an automation model of the asset) and the mechanical model 2304 that allows properties of the industrial asset (measured and contextualized automation values) to be easily mapped or linked between the two models where depending on the type of application performed by the digital twin 2306, during operation of the industrial asset);;
generate at least one asset hierarchy based on a result of the mapping(Thomsen [0112] and [0152 ] generate and render suitable configuration screens on client device 1004 that guide the user through the process of defining these asset models 422 as shown in Figure 4 interpreted as generating, by the at least one processor, by the at least one processor for their own industrial applications where the model definitions 1002 can define, as nodes of the hierarchy where industrial assets, industrial equipment or devices that make up an industrial asset and map selected BIDT data tags to respective elements of the hierarchy interpreted as asset hierarchy based on a result of the mapping).
Thomsen does not teach compile the identified asset data; and
store the generated at least one asset hierarchy in at least one repository.
However Pace teaches compile the identified asset data(Pace [0391] and [0415] digital asset 240 is to send the Java source code statements for the logic digital asset to the target environment and executed by a Java Runtime Compiler specific to a particular execution environment and target environments are different (for example, Solaris and Windows), then a transform is effected by means of the two Java Runtime compiler instances, identified in a computing environment when two successive reads of the asset 500 may return different results according to one embodiment of the present invention. In a distributed application environment (e.g., with a client/server with processor software application), a volatile asset 510 ); and
store the generated at least one asset hierarchy in at least one repository(Pace [0074] and [0327] executed by one or more central processing units (CPUs) data may include any type of data structure including that data stored in a relational database, an object-oriented database, serialized objects, hierarchical database . The UML diagram shows in the Figure 5 the inheritance hierarchy of an asset 500 interpreted as one asset hierarchy in at least one repository ).
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify Thomsen by incorporating the teachings of Pace.
Doing so detects a fault when an asset deployed on a local node attempts to access a resource on a remote node. The resource causing fault is termed as a database interface fault, when the resource is not defined in the directory. The fault is determined whether it is at one of a server fault and an object fault if the fault fails to be the database interface fault.

Regarding claim 20. Thomsen and Pace teach the storage medium of claim 19, and Thomsen further teaches wherein the at least one asset hierarchy includes a graphical representation of at least one connection between a plurality of assets in the networked environment to enable visualization of at least one relationship between each of the plurality of assets (Thomsen [0185] and [0222] visual representation of the physical layout of the area represented by a VR presentation. For example, a plant model 2818 for a given industrial area (e.g., a production area, a work cell, an assembly line, etc.) can define graphical representations of the industrial assets—including machines, conveyors, control cabinets, and/or industrial devices—located within that area, as well as the physical relationships between these industrial assets).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZIA KHURSHID whose telephone number is (571)272-5942. The examiner can normally be reached Monday-Friday 8:45 AM - 5:15 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emmanuel Moise can be reached on 571-272-3865. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Z.K/Examiner, Art Unit 2455 
/EMMANUEL L MOISE/Supervisory Patent Examiner, Art Unit 2455